—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 26, 2002, which ruled that claimant was ineligible to receive unemployment insurance benefits because he failed to file a valid original claim.
We find no reason to disturb the decision of the Unemployment Insurance Appeal Board ruling that claimant was ineligible to receive unemployment insurance benefits because he was unable to file a valid original claim for benefits. Inasmuch as the record establishes that claimant’s base period earnings are not IV2 times his highest calendar quarter of $10,375.51 (see Labor Law § 527 [1] [d]), substantial evidence supports the Board’s decision. The circumstances surrounding claimant’s separation from his employment are not properly before this Court.
Mercure, J.P., Peters, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.